A petition in this case having been filed on July 16th, 1926, and an answer on August 9th, 1926, the case was set down for a hearing June 17th, 1926.'
Adjournments were granted from time to time by requests of the attorneys for both the petitioner and the respondent until September 24th, 1926.
After hearing the testimony of the petitioner and witnesses, I find that the petitioner and respondent were, at the time of the alleged accident, December 25th, 1925, engaged in interstate commerce, and that the Workmen's Compensation Bureau of the State of New Jersey has no jurisdiction in the matter.
* * ❖ * * * J*i
Charles E. Corbin,

Deputy Commissioner.